Order entered November 4, 2015




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-15-00651-CV

                  IN THE INTEREST OF R.M. AND R.M., CHILDREN

                     On Appeal from the 296th Judicial District Court
                                  Collin County, Texas
                          Trial Court Cause No. 296-52721-07

                                        ORDER
       The complete reporter’s record was not filed until October 5, 2015. Accordingly, we

GRANT appellant’s third motion to extend the briefing deadline and ORDER the brief be filed

no later than November 23, 2015.


                                                   /s/   CRAIG STODDART
                                                         JUSTICE